Citation Nr: 0610918	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  05-14 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability, claimed as bursitis.

2.  Entitlement to service connection for a respiratory 
disorder, claimed as asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty in the Army from March 1953 
to March 1955.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 decision by the RO in Boston, 
Massachusetts that denied service connection for a right 
shoulder disability and for a respiratory disorder claimed as 
asbestosis.

In April 2006, the Board granted the veteran's motion to 
advance the case on the Board's docket. 


FINDINGS OF FACT

1.  The veteran did not develop a chronic right shoulder 
disability in service or for many years thereafter.

2.  The veteran did not develop a chronic respiratory 
disorder in service or for many years thereafter.


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred or 
aggravated by active service.  38 U.S.C.A. § 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2005).

2.  A respiratory disorder was not incurred or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, in letters dated in April 2004 and June 2004, 
the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claims 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claims.  

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as an April 2005 Statement 
of the Case (SOC).  These documents provided him with notice 
of the law and governing regulations, as well as the reasons 
for the determinations made regarding his claims.  By way of 
these documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Therefore, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and VA outpatient 
treatment reports and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The veteran claims service connection for a right shoulder 
disability and asbestosis which he asserts were incurred 
during military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

Service connection requires medical evidence of a current 
disability; medical, or in some cases lay, evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

The Board notes that the veteran's service medical records 
are incomplete, as some of them were destroyed in the 1973 
fire at the National Personnel Records Center (NPRC).  The 
available service medical records reflect that on pre-
induction medical examination performed in March 1953, the 
veteran's lungs, chest, and upper extremities were listed as 
normal.  In April 1953, the veteran was treated for an upper 
respiratory infection.  In September 1954, he was treated for 
complaints of tenderness in the left shoulder.  The diagnosis 
was probable left deltoid bursitis.  Service medical records 
are negative for treatment of a right shoulder injury or 
disability.  On discharge medical examination performed in 
March 1955, the veteran's lungs, chest, and upper extremities 
were listed as normal.  A chest X-ray study was negative.  
The service medical records are negative for a diagnosis of a 
chronic right shoulder disability or a chronic respiratory 
disability.  Available service medical records do not reflect 
exposure to asbestos.

Post-service medical records are negative for a respiratory 
disorder until the 1980s, more than 30 years after separation 
from service.  Private medical records from Mount Auburn 
Hospital dated in April 1989 reflect that the veteran was 
treated for bilateral bronchitis and previously was a smoker.  
It was noted that this incident with bronchitis was similar 
to one in 1984.  An August 1989 computed tomography scan of 
the veteran's chest showed calcification in the lungs which 
the examiner felt might be due to prior asbestos exposure.

In February 2004, the veteran filed claims for service 
connection for right shoulder bursitis and for a breathing 
problem to include asbestosis.

Private medical records dated in 2004 from T. Kaye, MD, 
reflect that in March 2004, the veteran complained of a cough 
and a cold.  An X-ray study was performed and he was 
diagnosed with pneumonia.  On follow-up examination in April 
2004, Dr. Kaye noted that he discussed the veteran's 
calcified pleural plaques with the veteran, and indicated 
that they were compatible with a history of asbestos 
exposure.  The veteran gave a history of asbestos exposure in 
a shipyard where he worked for a while, and also noted that 
there were asbestos-wrapped pipes at his place of employment.  
Dr. Kaye stated, "These are the only obvious exposures that 
we can come up with."

In May 2004, Dr. Kaye noted that the veteran was seen for an 
acute exacerbation of inflammatory arthropathy, and added 
that the veteran had a known history of psoriatic arthritis.  
With respect to the veteran's abnormal chest X-ray study, he 
noted that on his last visit, the veteran reported that he 
was exposed to asbestos immediately after military service, 
while working in a shipyard.  He currently reported that 
during military service, while stationed in the San Fernando 
Valley for about 18 months, the smog was incredibly bad and 
caused him to have significant problems with his chest.  Dr. 
Kaye reiterated that the veteran's chest X-ray studies showed 
evidence of asbestos exposure with pleural plaquing 
calcification.

Post-service medical records are negative for a right 
shoulder disability until 2004.  At a June 2004 VA 
examination, the veteran reported that one morning in 1954, 
during service, he awoke with pain in his right shoulder.  He 
related that he was seen at the dispensary, and was diagnosed 
with bursitis of the right shoulder.  He said he thereafter 
had repeated problems with his right shoulder but did not 
seek any further medical attention during service.  He stated 
that since separation from service he had no recent medical 
treatment for this condition.  He related that on a recent 
physical examination, an X-ray study showed degenerative 
arthritis of the acromioclavicular joint.  The examiner 
diagnosed complaint of right shoulder pain in service in 
1954, which was diagnosed as bursitis and treated 
symptomatically, recent mild pain of the right shoulder with 
decreased range of motion consistent with degenerative joint 
disease of the acromioclavicular joint which was verified by 
recent X-ray study.  An X-ray study showed mild degenerative 
arthritic change of the right acromioclavicular joint. 

The service medical records do not reflect treatment for a 
right shoulder injury or a diagnosis of a chronic right 
shoulder disability, and are also negative for a chronic 
respiratory disorder.  Service medical records reflect 
treatment for left shoulder pain. 

Post-service medical records are negative for a right 
shoulder disability until 2004, nearly 40 years after 
separation from service.  There is no medical evidence 
linking the current degenerative arthritic change of the 
right acromioclavicular joint with service.

Post-service medical records are negative for a respiratory 
disorder until the 1980s, more than 30 years after separation 
from service.  There is no evidence of asbestos exposure in 
service.  Moreover, the veteran has not stated that he was 
exposed to asbestos during service.  Rather, he has stated 
that he was exposed to asbestos after separation from 
service, when he worked in a shipyard.  There is no medical 
evidence linking the current pleural plaquing calcification 
with military service, and no medical evidence linking any 
other current respiratory condition with service.

The veteran has asserted that he incurred a right shoulder 
disability and a respiratory disorder (to include asbestosis) 
during his period of active service.  As a layman, he is not 
competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Similarly, the veteran's self-reported lay history, 
transcribed in some of the post-service medical records, that 
his claimed conditions began in service, does not constitute 
competent medical evidence of causality.  LeShore v. Brown, 8 
Vet. App. 406 (1995). 

The evidence as a whole shows that the veteran's current 
right shoulder disability and respiratory disorder were first 
diagnosed many years after service, and there is no medical 
evidence linking these disabilities with service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for a right shoulder disability and a respiratory 
disorder (to include asbestosis).  Consequently, the benefit-
of-the-doubt rule does not apply, and the claims must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Service connection for a right shoulder disability is denied.

Service connection for a respiratory disorder, claimed as 
asbestosis, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


